ANNIE REBECCA ELLIOTT
                                                               DISTRICT CLERK

                                            MAILING                                       PHYSICAL
                                        301 Jackson Street                      1422 Eugene Heimann Circle
                                     Richmond, Texas 77469                        Richmond, Texas 77469 FILED IN
                                    Telephone: (281) 341-4502                    Facsimile: (281)14th COURT OF APPEALS
                                                                                                  341-4519
                                                           http://www.fortbendcountytx.gov          HOUSTON, TEXAS
                                                           Departments – District Clerk             6/10/2015 9:09:58 AM
 
                                                                                                    CHRISTOPHER A. PRINE
June 10, 2015                                                                                                Clerk

To: The Clerk of the Court of Appeals for the Fourteenth Court Of Appeals Supreme Judicial District (Civil Appeal)

Trial Court No:      15-DCV-222803                       From the 400th Judicial District Court Fort Bend County, Texas

Judge Presiding: Maggie Perez-Jaramillo                  Court Reporter: Karen Rothman

Appellant(s):                                                       Appellee(s):
                                                            VS
Uwakwe C. Oko and Victoria I Oko                                    Tony Ali, Everbank and Junior Properties LLC



Attorney for Appellant(s)                  Attorney For Appellee(s)                         Attorney For Appellee(s)
Uwakwe C. Oko and Victoria I Oko           Keval Patel                                       Nathan Joseph Milliron
Pro Se SBN:                                SBN: 24052895                                    SBN: 24030984
2422 Hawthorne Brook Lane                  Law Office Of Keval Patel                        Hughes Watters Askanase LLP
Fresno TX 77545                            19855 Southwest Freeway, Suite 330               Three Allen Center
                                                                                                          th
                                           Sugar Land TX 77478                              333 Clay St 29 Floor
                                                                                            Houston TX 77002
Telephone: ; 832- 882-1777                 Telephone: 281-313-5300                          Telephone: 713-759-0818
Facsimile:                                 Facsimile: 281-677-4197                          Facsimile: 713-759-6834
E-mail:                                    E-mail: kpatel@patel-law.com                     E-mail:
Attorney         Uwakwe C. Oko and         Attorney    Tony Ali and Junior Properties       Attorney     Everbank
for:             Victoria L Oko            For:        Counsel Appellees                    for:
                 Appellants

Date of Judgment/Appealable Order: June 4, 2015                      Nature of Action: Contract - Other Contract
Disposition of Case: Pending                                         Jury Trial: No
Notice of Interlocutory Appeal Filed On: June 5, 2015


Signed, on this the 10th day of June, 2015.

                                                                   ANNIE REBECCA ELLIOTT
                                                                   FORT BEND COUNTY DISTRICT CLERK
                                                                   301 JACKSON, RICHMOND, TEXAS 77469

                                                                   By:      /s/ Petra Lozano
                                                                            Deputy District Clerk Petra Lozano
                                                                            Telephone: (281) 341-4502



Electronically Filed with the Fourteenth Court Of Appeals

cc:        Uwakwe C. Oko and Victoria I Oko, Pro Se
           Keval Patel, Attorney at Law
           Nathan Joseph Milliron, Attorney at Law
           Karen Rothman, Court Reporter